COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Chafin and Senior Judge Bumgardner
UNPUBLISHED


              Argued by teleconference


              COMMONWEALTH OF VIRGINIA
                                                                                            MEMORANDUM OPINION* BY
              v.            Record No. 0533-16-1                                             JUDGE TERESA M. CHAFIN
                                                                                                SEPTEMBER 13, 2016
              STEPHEN LAMAR GARRICK


                                       FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                                         Leslie L. Lilley, Judge

                                           Elizabeth Kiernan Fitzgerald, Assistant Attorney General (Mark R.
                                           Herring, Attorney General, on briefs), for appellant.

                                           Afshin Farashahi (Afshin Farashahi, P.C., on brief), for appellee.


                            In this pretrial appeal filed pursuant to Code § 19.2-398, the Commonwealth challenges

              the Circuit Court of the City of Virginia Beach’s decision to suppress evidence obtained from a

              vehicle driven by Stephen Lamar Garrick. The Commonwealth contends that the police officers

              who searched the vehicle had probable cause to believe that evidence of criminal activity would

              be found inside of it following Garrick’s arrest.1 Garrick assigns cross-error to the circuit court’s



                                                                          
                            *
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                            1
                        The Commonwealth also argues that the circuit court erred by concluding that a
              previous waiver of Garrick’s Fourth Amendment rights was not in effect when the searches at
              issue occurred. In accordance with a prior plea agreement between Garrick and the
              Commonwealth, Garrick pled guilty to a drug offense and the circuit court placed him on first
              offender status pursuant to Code § 18.2-251. As part of the plea agreement, Garrick waived his
              Fourth Amendment rights “against unreasonable searches and seizures for a period of one year or
              until this matter is finally disposed of by the court, whichever is later.” On May 19, 2015, the
              circuit court found Garrick guilty of the underlying offense, terminated his first offender status,
              and continued the matter for sentencing. The search at issue in this case occurred on July 15,
              2015, after Garrick’s conviction and the termination of his first offender status but before his
              sentencing. As we conclude that the searches at issue were lawful, we do not address the merits
refusal to suppress evidence obtained from his person. He argues that the search of his person

following his arrest was unlawful because the police violated his constitutional rights when they

stopped his vehicle and asked him for identification. For the reasons that follow, we reverse the

circuit court’s decision.

                                                               I. BACKGROUND

              On the evening of July 15, 2015, Officers Daniel R. Ertmann and Michael A. Weeks of

the Virginia Beach Police Department were on patrol in a “high-crime” area near a gravel

storage quarry and a salvage yard. Ertmann and Weeks testified that individuals frequently

visited the gravel quarry to use narcotics and meet for “adult encounters.” Ertmann and Weeks

also explained that individuals routinely stole items from the salvage yard.

              At around 9:30 p.m., Ertmann and Weeks saw two vehicles stopped beside each other

near the gravel quarry. One of the vehicles, a sedan, was stopped in the roadway. The other

vehicle, an SUV, was stopped on the side of the road. Both vehicles were running and facing in

the same direction.

              Ertmann and Weeks decided to stop the sedan to determine why the vehicle was stopped

in the roadway. Weeks, the driver of the officers’ patrol cruiser, activated the emergency lights

on the car and pulled up behind the sedan. As the officers approached the vehicles on foot, the

driver of the SUV briefly put the vehicle in reverse, parked it, and turned off its ignition.2 The

sedan did not move.

              Weeks approached the sedan, and Ertmann approached the SUV. Before Ertmann

reached the SUV, however, its passenger got out of the vehicle and approached him. The
                                                            
of the Commonwealth’s argument concerning the continuing validity of the previous waiver of
Garrick’s Fourth Amendment rights.
              2
        Other vehicles were parallel-parked in front of the SUV, but no other vehicles were
parked behind it.
                                                                       -2-
passenger provided Ertmann with his identification and told him that he and the driver of the

SUV were on their way home. As Ertmann talked to the passenger, Garrick, the driver of the

SUV, also got out the vehicle.3 When Ertmann asked Garrick if he had a driver’s license or

another form of identification, Garrick told him that he did not have either. Ertmann then asked

Garrick if his driver’s license had been suspended. Garrick answered affirmatively and provided

his name and other identifying information to Ertmann.

              When another officer who had arrived at the scene ran Garrick’s name through an

electronic criminal records system, the officer discovered that there was an active warrant for

Garrick’s arrest. Ertmann arrested Garrick based on this warrant and placed him in handcuffs.

When Ertmann searched Garrick following his arrest, he found a prescription medication bottle

containing pills in Garrick’s pocket.4 The bottle had the name of another individual on it rather

than Garrick’s name. Ertmann also found some crumpled currency and the keys to the SUV.

After the search, Ertmann placed these items on the bumper of the SUV and took Garrick to the

patrol cruiser.

              At some point, Weeks decided to search the SUV for evidence pertaining to the

distribution of controlled substances. When Weeks used the keys obtained from Garrick’s

pocket to open the locked glove compartment of the vehicle, he found a clear, plastic bag

containing a white powdery substance that he believed was cocaine. Weeks also observed a

handgun located partially under the back passenger seat of the SUV. After Ertmann seated

Garrick in the back of the patrol cruiser, he assisted Weeks with his search of the vehicle.

                                                            
              3
        The SUV was owned by Garrick’s girlfriend, and both parties stipulated that he had
permission to drive the vehicle on the night in question.
              4
          Although the record does not establish the type of pills contained in the medication
bottle, the officers referred to them throughout the suppression hearing as “narcotics” without
objection from defense counsel.
                                                               -3-
Ertmann found a backpack in the backseat of the SUV that contained latex gloves, unused

containers made from the corners of plastic bags, baking soda, nail polish remover, and a

substance commonly used to “cut” cocaine.

       After Garrick was charged with possessing cocaine with the intent to distribute it in

violation of Code § 18.2-248, he filed a motion to suppress the evidence obtained by the police.

Garrick argued that he was unlawfully seized when Ertmann asked him for his identification and

that the evidence obtained from the searches of his person and the SUV following his unlawful

seizure should be suppressed. The Commonwealth responded that the police officers’ initial

interaction with Garrick was lawful, that his arrest was justified by the active warrant, and that

the search of the SUV was reasonable in light of the totality of the circumstances.

       The circuit court explained its decision concerning Garrick’s suppression motion in a

detailed opinion letter. First, the circuit court held that the officers had lawfully stopped the

SUV and the sedan because they had reasonable suspicion to believe that both vehicles were

blocking the roadway and thereby violating traffic regulations. The circuit court also explained

that Garrick’s initial interaction with Ertmann was consensual because he voluntarily left his

vehicle and approached the officer. Furthermore, the circuit court held that the search of

Garrick’s person was justified by his arrest based on the active warrant.

       The circuit court granted Garrick’s suppression motion because it concluded that the

search of the SUV was unlawful. Citing Arizona v. Gant, 556 U.S. 332 (2009), the circuit court

explained that the officers could not search the SUV incident to Garrick’s arrest because he was

restrained in the patrol cruiser when they conducted the search. The circuit court also made the

factual finding that Weeks began his search of the SUV at the same time that Garrick was

searched incident to his arrest, and, therefore, that Weeks was unaware of the medication bottle

and pills found in Garrick’s pocket when he decided to search the vehicle. Consequently, the
                                                       -4-
circuit court held that the medication bottle and other items seized from Garrick’s pocket could

not be considered as factors supporting probable cause for the search.

       Noting that “a person’s presence in a high crime or high drug area without other

corroborating factors does not create probable cause [to believe] that that person is committing a

crime[,]” the circuit court concluded that the circumstances of the present case would fail to

establish probable cause to support the search of the SUV even if the medication bottle and other

items seized from Garrick were considered. Specifically, the circuit court emphasized that the

officers did not observe Garrick engage in hand-to-hand transactions with others that could have

been drug exchanges or observe any “furtive or secretive activity.”

       Following the circuit court’s decision granting Garrick’s suppression motion, the

Commonwealth filed a petition for appeal with this Court and Garrick filed a petition for

cross-appeal in response to the Commonwealth’s petition. This Court granted the petitions and

awarded an appeal based on the issues raised by both parties.

                                         II. ANALYSIS

       When reviewing decisions involving motions to suppress on appeal, “we apply an

established standard of review.” Fauntleroy v. Commonwealth, 62 Va. App. 238, 244, 746
S.E.2d 65, 68 (2013) (quoting Murphy v. Commonwealth, 264 Va. 568, 573, 570 S.E.2d 836,

838 (2002)).

               A . . . claim that evidence was seized in violation of the Fourth
               Amendment presents a mixed question of law and fact that we review de
               novo on appeal. In making such a determination, we give deference to the
               factual findings of the [circuit] court and independently determine whether
               the manner in which the evidence was obtained meets the requirements of
               the Fourth Amendment.




                                                     -5-
Id. (quoting Murphy, 264 Va. at 573, 570 S.E.2d at 838-39). The appellant has the burden to

show that the circuit court’s decision concerning the suppression motion was reversible error.

See id.

              Under settled principles of appellate review, we view the evidence and all reasonable

inferences fairly derived from it in the light most favorable to the prevailing party. See id. “[A]n

appellate court must review the circuit court’s findings of historical fact only for clear error, and

. . . give due weight to inferences drawn from those factual findings.” Commonwealth v.

Redmond, 264 Va. 321, 327, 568 S.E.2d 695, 698 (2002); see also Ornelas v. United States, 517
U.S. 690, 699 (1996). In the context of this appeal, we view the evidence relevant to the

assignments of error raised by the Commonwealth in the light most favorable to Garrick and the

evidence relevant to the assignments of error raised by Garrick in the light most favorable to the

Commonwealth.

              On appeal, each party challenges different aspects of the searches involved in this case.

Garrick contends that the search of his person was unlawful because the police officers had no

reason to stop the SUV that he was driving or ask him for identification. The Commonwealth

argues that the search of Garrick’s person was justified by the active warrant for his arrest and

that the officers had probable cause to search the SUV. Upon review, we agree with the

Commonwealth’s arguments.

                        A. GARRICK WAS LAWFULLY SEARCHED INCIDENT TO HIS ARREST
                                     BASED ON THE ACTIVE WARRANT

              Garrick’s arguments concerning his cross-assignments of error relating to the search of

his person are defeated by a recent decision from the Supreme Court of the United States.5


                                                            
              5
          While Utah v. Strieff, 136 S. Ct. 2056 (2016), was decided after this Court granted the
parties’ appeal in this case, both parties addressed Strieff in their appellate briefs and at oral
argument. Furthermore, the parties noted that Strieff was pending before the Supreme Court at
                                                       -6-
Assuming without deciding that the officers violated Garrick’s constitutional rights when they

stopped his vehicle and asked him for his identification, pursuant to Utah v. Strieff, 136 S. Ct.
2056, 2059 (2016), the exclusionary rule does not require suppression of the evidence obtained

during the search of Garrick’s person following his arrest based on the active warrant.

              In Strieff, a police officer unlawfully detained an individual when he stopped him without

reasonable suspicion to justify the intrusion.6 Id. at 2060. As part of the unlawful stop, the

officer requested the individual’s identification and relayed that information to a dispatch officer.

Id. When the dispatch officer reported that an active warrant existed for the individual’s arrest,

the officer arrested him and searched his person incident to the arrest. Id. The officer found

methamphetamine and drug paraphernalia during this search. Id.

              The Supreme Court held that the evidence the officer seized from the individual was

admissible because the “discovery of the arrest warrant attenuated the connection between the

unlawful stop and the evidence seized . . . incident to arrest.” Id. at 2064. In addressing the

attenuation doctrine as an exception to the exclusionary rule, the Court explained that

“[e]vidence is admissible when the connection between unconstitutional police conduct and the

evidence is remote or has been interrupted by some intervening circumstance, so that ‘the

interest protected by the constitutional guarantee that has been violated would not be served by

suppression of the evidence obtained.’” Id. at 2061 (emphasis added) (quoting Hudson v.

Michigan, 547 U.S. 586, 593 (2006)).


                                                            
the suppression hearing before the circuit court and that the decision in that case would likely
determine the outcome of the motion to suppress the evidence obtained from the search of
Garrick’s person.
              6
          The Supreme Court assumed without deciding that the stop was not supported by the
officer’s reasonable suspicion of criminal activity because the State of Utah conceded that the
stop was unlawful. See Strieff, 136 S. Ct. at 2062.
                                                               -7-
       The Court noted that its analysis under the attenuation doctrine was guided by the three

factors articulated in Brown v. Illinois, 422 U.S. 590 (1975). In addressing those factors, the

Court stated:

                First, we look to the “temporal proximity” between the unconstitutional
                conduct and the discovery of evidence to determine how closely the
                discovery of evidence followed the unconstitutional search. Brown, 422
U.S. at 603. Second, we consider “the presence of intervening
                circumstances.” Id. at 603-04. Third, and “particularly” significant, we
                examine “the purpose and flagrancy of the official misconduct.” Id. at
                604.

Strieff, 136 S. Ct. at 2062.

       While the Court acknowledged that the officer discovered the contraband only minutes

after the illegal stop, it explained that the second factor outlined in Brown, “the presence of

intervening circumstances,” strongly supported the admission of the evidence. Id. The Court

held that the discovery of the warrant was a significant intervening circumstance and emphasized

that the warrant predated the officer’s investigation and was otherwise unrelated to the stop. Id.

The Court explained that the warrant was a “judicial mandate” requiring the officer to arrest the

individual and that the officer could lawfully search the individual as an incident of the arrest to

ensure his personal safety. Id. at 2062-63. The Court also found that the officer’s misconduct

was not “purposeful or flagrant,” noting that the unlawful stop was “an isolated instance of

negligence that occurred in connection with a bona fide investigation.” Id. at 2063.

       Based on the analysis in Strieff, we conclude that the discovery of the active warrant for

Garrick’s arrest attenuated the connection between the evidence obtained from the search of his

person and any potentially illegal conduct by the police. The present case is factually similar to

Strieff. Like the officer in Strieff, Ertmann discovered an active warrant for Garrick’s arrest

during the course of his interaction with him. When Ertmann discovered this warrant, he had a

duty to arrest Garrick and he could lawfully search Garrick’s person incident to that arrest.
                                                      -8-
       Moreover, the record in this case does not suggest that Ertmann and Weeks engaged in

“purposeful or flagrant” misconduct. After observing two cars stopped in the roadway in a high

crime area at night, the officers decided to investigate why the cars were blocking the road.

While the officers may or may not have had the requisite level of suspicion to detain Garrick,

their initial interaction with him occurred in the course of a routine investigation of a potential

violation of traffic regulations. Like the officer in Strieff, the officers’ conduct in this case was

at most negligent.

       For these reasons, we conclude that the exclusionary rule would not apply to the evidence

seized from Garrick’s person during the search incident to his arrest even if we assume that the

officers had unlawfully stopped the SUV and asked Garrick for identification. As explained in

Strieff, the discovery of the active warrant for Garrick’s arrest sufficiently attenuated the

evidence obtained in the search from any potentially illegal police activity. Accordingly, we

hold that the circuit court did not err by refusing to suppress the evidence obtained from

Garrick’s person.

             B. PROBABLE CAUSE SUPPORTED THE SEARCH OF THE SUV

       On appeal, the Commonwealth challenges the circuit court’s decision to suppress the

evidence obtained from the SUV. The Commonwealth contends that the search was supported

by sufficient probable cause because the totality of the circumstances gave the officers reason to

believe that evidence of drug distribution would likely be found inside of the vehicle. We agree.

   1. THE CIRCUIT COURT ERRED BY CONCLUDING THAT THE SEARCHES
      OCCURRED SIMULTANEOUSLY

       As a preliminary matter, the Commonwealth contends that the circuit court erred by

refusing to consider the evidence obtained from Garrick’s person when it determined whether

probable cause supported the search of the SUV. The Commonwealth argues that the medication


                                                       -9-
bottle, pills, and currency seized from Garrick strongly supported the search of his vehicle.

While the circuit court refused to consider the medication bottle and other evidence because it

concluded that Weeks began searching the SUV at the same time that Ertmann arrested and

searched Garrick, the Commonwealth challenges this factual finding based on the testimony of

the officers at the suppression hearing.

       As previously stated, we “review the circuit court’s findings of historical fact only for

clear error, and . . . give due weight to inferences drawn from those factual findings.” Redmond,
264 Va. at 327, 568 S.E.2d at 698. Although we are mindful of this deferential standard of

appellate review, we conclude that the circuit court’s factual conclusion concerning the timing of

the search of the SUV is plainly wrong based upon our review of the record before us.

       The factual determination at issue clearly conflicts with the testimony of Weeks. Weeks

explicitly testified that he searched the SUV after Ertmann searched Garrick. Weeks testified

that he saw Ertmann arrest Garrick, place him in handcuffs, and remove a bottle of prescription

medication bearing another individual’s name from his pocket. He then explained that he

decided to search the vehicle based on these observations.

       As a practical matter, Weeks could not have begun his search of the SUV before Ertmann

searched Garrick. Ertmann testified that he found the medication bottle, currency, and the keys

to the SUV when he searched Garrick’s person following his arrest. Ertmann also testified that

he placed those items on the bumper of the SUV after the search before he took Garrick to the

police cruiser. Weeks testified that he retrieved the keys from the bumper before he searched the

SUV. Although Weeks could not remember whether the doors to the SUV were locked before

he began his search, he had to use the keys to the vehicle to open its locked glove compartment.

As the officers did not possess the keys before Ertmann searched Garrick, Weeks could not have



                                                    - 10 -
used the keys to search the glove compartment of the SUV before the search of Garrick’s person

occurred.

              We conclude that the circuit court erred by finding that Weeks searched the SUV at the

same time that Ertmann searched Garrick. Weeks could not have searched the glove

compartment of the vehicle without the keys obtained from the search of Garrick’s person.

Accordingly, we will consider the items seized from Garrick’s person in our determination of

whether probable cause supported the search of the SUV.

      2. THE TOTALITY OF THE CIRCUMSTANCES SUPPORTED THE SEARCH

              While “[t]he Fourth Amendment generally requires police to secure a warrant before

conducting a search[,] . . . there is an exception to this requirement for searches of vehicles.”

Maryland v. Dyson, 527 U.S. 465, 466 (1999). Under this “automobile exception,” an officer

may search a vehicle without first obtaining a warrant authorizing the search when there is

probable cause to believe that the vehicle contains evidence of criminal activity.7 See Gant, 556


                                                            
              7
         We note that the circuit court also held that the officers could not have lawfully
searched the SUV incident to Garrick’s arrest under Gant. In Gant, the Supreme Court held that
the “[p]olice may search a vehicle incident to a recent occupant’s arrest only if the arrestee is
within reaching distance of the passenger compartment at the time of the search or it is
reasonable to believe the vehicle contains evidence of the offense of arrest.” Gant, 556 U.S. at
351 (emphasis added).

                             Presumably, [this] “reasonable to believe” standard requires less
                             than probable cause, because otherwise Gant’s evidentiary
                             rationale would merely duplicate the “automobile exception,”
                             which the Court specifically identified as a distinct exception to the
                             warrant requirement. Rather, the “reasonable to believe” standard
                             probably is akin to the “reasonable suspicion” standard required to
                             justify a Terry search.

Powell v. Commonwealth, 57 Va. App. 329, 339, 701 S.E.2d 831, 835 (2010) (quoting United
States v. Vinton, 594 F.3d 14, 25 (D.C. Cir. 2010)).
        Although Garrick was handcuffed and secured in the police cruiser when the officers
searched the SUV, the Commonwealth could have argued that the search of the vehicle incident
to Garrick’s arrest was justified by the “reasonable to believe” standard set forth in Gant. On
                                                     - 11 -
U.S. at 347; United States v. Ross, 456 U.S. 798, 820-21 (1982); Carroll v. United States, 267
U.S. 132, 153 (1925).

              “[P]robable cause exists when ‘there is a fair probability that contraband or evidence of a

crime will be found in a particular place.’” Jones v. Commonwealth, 277 Va. 171, 178, 670
S.E.2d 727, 731 (2009) (alteration in original) (quoting United States v. Grubbs, 547 U.S. 90, 95

(2006)). “Generally, ‘the existence of probable cause is determined by examining the

totality-of-the-circumstances.’” Anzualda v. Commonwealth, 44 Va. App. 764, 774, 607 S.E.2d
749, 754 (2005) (en banc) (quoting Janis v. Commonwealth, 22 Va. App. 646, 651-52, 472
S.E.2d 649, 652 (1996)). “Courts employ a ‘common sense approach’ not a ‘hypertechnical,

rigid, and legalistic analysis’ when reviewing probable cause determinations.” Powell, 57
Va. App. at 335, 701 S.E.2d at 833 (quoting Derr v. Commonwealth, 242 Va. 413, 421, 410
S.E.2d 662, 666 (1991)).

              In determining whether probable cause exists, courts consider “what the totality of the

circumstances meant to police officers trained in analyzing the observed conduct for purposes of

crime control.” Brown v. Commonwealth, 270 Va. 414, 419, 620 S.E.2d 760, 762 (2005)

(quoting Taylor v. Commonwealth, 222 Va. 816, 820-21, 284 S.E.2d 833, 836 (1981)). “An

officer is entitled to view the circumstances confronting him in light of his training and

experience, and he may consider any suspicious conduct of the suspected person.” Atkins v.

Commonwealth, 57 Va. App. 2, 19, 698 S.E.2d 249, 257 (2010) (citations omitted). However,

an individual’s presence in a high crime area, standing alone, cannot establish the probable cause

required to support a search. See, e.g., Brown v. Texas, 443 U.S. 47, 52 (1979) (“The fact that

                                                            
appeal, however, the Commonwealth only argued that the search was justified under the
automobile exception to the warrant requirement. Accordingly, we confine our analysis to that
issue and determine whether the circuit court erred by concluding that the search was not
supported by sufficient probable cause.
 
                                                               - 12 -
appellant was in a neighborhood frequented by drug users, standing alone, is not a basis for

concluding that appellant himself was engaged in criminal conduct.”).

              In the present case, the totality of the circumstances established sufficient probable cause

to support the search of the SUV. Ertmann and Weeks observed the SUV driven by Garrick and

another vehicle stopped close together in a high crime area at night. The vehicles were stopped

side-by-side with their engines running, facing the same direction. Both Ertmann and Weeks

testified that individuals frequently visited the area to use drugs. Additionally, the officers

explained that the area was industrial rather than residential and that the businesses in the area

were closed when they encountered the vehicles. The time of the evening, the character of the

surrounding area, and the positioning of the vehicles implied that their occupants may have

potentially been engaged in criminal activity.8

              Those circumstances were further supported after the stop by the medication bottle, pills,

and currency found in the proper search of Garrick’s person incident to his arrest. As the pills in

the bottle were prescribed to another individual, the officers could reasonably suspect that

Garrick possessed them illegally.9 The officers also could have inferred that the medication and

the crumpled currency found in Garrick’s pocket may have been obtained in a recent drug

transaction and that further evidence pertaining to the distribution of narcotics would be found in

the SUV driven by Garrick.

              Additionally, both Garrick and his passenger attempted to divert Ertmann’s attention

from the SUV when he initially approached it. See Castenada v. Commonwealth, 7 Va. App.

                                                            
              8
        As previously stated, we do not express an opinion as to whether these facts created a
reasonable suspicion of criminal activity that would have justified a stop of the vehicles.
              9
        While it is irrelevant to our analysis of the probable cause supporting the search of the
SUV, we note that Garrick told a detective who arrived at the scene after the searches at issue
were conducted that he found the medication bottle in the road earlier that night.
                                                               - 13 -
574, 583, 376 S.E.2d 82, 87 (1989) (en banc). When the officers activated the emergency lights

of their police cruiser and stopped the sedan to investigate a potential traffic violation, the

passenger of the SUV driven by Garrick immediately got out of the vehicle and approached

Ertmann without being asked to do so. Shortly after the passenger approached Ertmann, Garrick

also approached the officer before Ertmann asked him to exit the vehicle. When this

diversionary behavior was viewed in conjunction with the pills found on Garrick’s person and

the other circumstances of this case, the officers could have concluded that evidence pertaining

to drug distribution would likely be found in the SUV.

       We conclude that the totality of the circumstances established sufficient probable cause to

support the search of the SUV. The particular positioning of the cars in a high crime area at

night suggested that their occupants may have been engaged in criminal drug-related activity,

and that suspicion was corroborated by evidence lawfully seized from Garrick’s person and his

behavior following the traffic stop. Therefore, we conclude that the evidence obtained from the

search of the SUV should not have been suppressed.

                                        III. CONCLUSION

       In summary, we hold that the search of Garrick’s person was justified by his arrest based

on the active warrant. Pursuant to Strieff, we conclude that the discovery of the warrant

sufficiently attenuated the connection between the evidence obtained through the search and any

potentially illegal police activity. Additionally, we hold that the circuit court erred by

suppressing the evidence obtained from the search of the SUV. The totality of the circumstances

of this particular case provided sufficient probable cause to support the search of the vehicle.




                                                      - 14 -
For these reasons, we reverse the circuit court’s decision suppressing the evidence obtained from

the search of the SUV and remand this case for further proceedings consistent with this opinion,

if the Commonwealth so chooses.

                                                                        Reversed and remanded.




                                                   - 15 -